Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 12/16/2021 has been entered into this application. Claim 13 has/have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bobel et al. (5,387,309) in view of Guaino (2018/0005905 A1).

Regarding claim 1, Bobel discloses a method (fig. 2) for inspecting a coating of an electronic component (i.e. a substrate (a silicon substrate)), wherein the electronic component (i.e. the substrate (a silicon substrate)) includes at least one electrical resistance element included in the heating elements (16 and/or 17), wherein a layer (i.e. a thin film) is determined thermographically, and wherein the coating (i.e. the thin film) is intended inherently to protect the electronic component (i.e. the substrate (a silicon substrate)) from external environmental influences (col. 4, lines 63-64)(col. 4, lines 65-col. 5, line 60), wherein the electrical resistance element (that is included in the heating elements (16 and/or 17)
a temperature of the electronic component in an area of the resistance element (that is included in the heating elements (16 and/or 17) is captured by detector (5) implicitly as a function of time, and a conclusion is drawn utilizing signal processing electronic circuitry about the layer thickness of the coating (i.e. the thin film) of the electronic component in the area of the resistance element  based on a temperature variation over time is included in the step of evaluating that includes utilizing signal processing electronic circuitry for processing the measured intensities in accordance with the Airy formula so as to determine the thickness of the thin film in the planar direction thereof and the index of refraction thereof (see abstract)(col. 1, 10-13)(col. 3, lines 14-27)(Bobel claims 1 and 3).
Bobel fail to explicitly specify the exact type of heat and/or thermal generator as being such as, wherein the electrical resistance element is contacted electrically, and wherein an electrical voltage is applied to the resistance element.
Guaino from the same field of endeavor teaches of heat and/or thermal generator comprising electrically conductive layer into electrical contact with a voltage source (Guaino, (fig. 1; 33)) in order to provide electrical excitation in order to improve the measurement of the temperature contrast [pars. 0068-72 and 0090].
and wherein an electrical voltage is applied to the resistance element, in order to provide electrical excitation, in order to improve the measurement of the temperature contrast, as per teachings of Guaino, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claims 2-4, Bobel when modified by Guaino, Bobel further discloses a structure that is use in a method/system that is implementing limitations such as, wherein the temperature variation is captured by means of at least one pyrometer (claim 2) (col. 1, lines 30-43); wherein the temperature variation is captured by means of at least one thermal imaging camera (claim 3); and wherein the temperature variation over time is captured in the form of a rise in temperature within a defined measurement time interval, and the conclusion is drawn about the layer thickness of the coating on the basis of the rise in temperature (claim 4) (see abstract)(col. 3, lines 41-57). 
For the purposes of clarity, considering the broadest reasonable construction (BRI) consistent with the Specification, coating is considered a thin layer or a layer or covering of substrate based on Applicant disclosure as found on [par. 0011].
As to claims 5 and 13, Bobel when modified by Guaino, Bobel teaches of a method/system that is time period dependable that would obviously include limitations such as, wherein the measurement time interval has a length of (i.e. at least 0.5 second and not more than 5 seconds)(claim 5); and wherein the measurement (i.e. 1 second) (claim 13) (col. 3, lines 14-21)(col. 4, lines 26-30)
As to claim 6, Bobel when modified by Guaino, as applied to claim 1, Guaino further teaches of a structure that is use in a method/system that is implementing limitations such as, wherein the measurement time interval is started with an application of the electrical voltage to the resistance element (Guaino, [par. 0097] ) 
As to claim 7, Bobel when modified by Guaino, as applied to claim 1, Bobel teaches of a structure that is use in a method/system that is implementing limitations such as, wherein the electronic component is a sensor device and the resistance element is a resistance thermometer is included a measurement of the surface temperature of the substrate by means of an optical pyrometer during application of the layer (col. 1, lines 36-38), wherein pyrometer is a radiation thermometer.




 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bobel et al. (5,387,309) in view of Guaino (2018/0005905 A1), and further in view of Joos et al. (5,590,560 reference cited previously).

As to claims 8-12, Bobel when modified by Guaino, as applied to claim 1, Bobel teaches of the features of claim 1, comprising wherein the layer thickness is determined using a correlation between temperature variation in this case thermal as related to heat)(see abstract)(col. 2, lines 19-42), a detector disposed along an optical axis, the evaluating means including signal-processing electronic circuit means for processing the measured intensities in accordance with the Airy formula so as to determine the (col. 7, lines 22-28), wherein the substrate holder includes a heating element for heating the substrate (col. 8, lines 23-25). Guaino also teaches that is known to utilized computer means (47) to generate the image, and adapted for producing calculations from data contained in the image (Guaino, [pars. 0073-74]). The Computer means also perform a calculation for obtaining for example a thermal gradient at the surface of the excited support 5, or a quantity representative of this gradient (Guaino, [par. 0073-74]0101).
Bobel when modified by Guaino fail to explicitly specify the constructional changes in the method/system of claim 1, as that claimed by Applicants claims 8-12, wherein the layer thickness is determined using a correlation between temperature variation and the layer thickness which is calculated in advance and stored in an evaluation unit (claim 8); wherein a correlation between a rise in temperature within a measurement time interval and the layer thickness expressed as a formula is calculated using a selection of electronic components with known layer thicknesses (claim 9); wherein the layer thicknesses of the selection of electronic components are determined using x-ray techniques (claim 10); wherein a transfer function is determined from each derived value pair consisting of the layer thickness and the captured rise in temperature of the selection of electronic components (claim 11); and wherein the transfer function is calculated in order to determine the layer thicknesses from the captured rise in temperature for each pyrometer used for layer thickness inspection and/or each thermal imaging camera used for the layer thickness inspection (claim 12).
Joos from the same field of endeavor teaches of analyzing data using a software/program package on a computer/evaluation unit, measuring optical density (col. 12, lines 33-62); and teaching that the instantaneous resistance of the wire is made, from which they are able to predict thickness and temperature profile instantaneously (col. 2, lines 28-33).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bobel when modified by Guaino as desired appropriate such as that claimed by Applicants claims 8-12, in view of the teachings of Joos in order to accurately determine/detect the temperature and the thickness relation enhance and/or reduce optical density of the materials/elements,  as per teachings of Joos (col. 12, lines 48-59), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for inspecting the coating of an electronic component, wherein the electronic component includes at least one electrical resistance element, and wherein the layer thickness of at least one coating is determined thermographically.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886